DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed April 4, 2019, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
Non-patent literature document citations #1 and #3 are missing a date
	It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The abstract of the disclosure is objected to because:
In the sixth sentence, the term “An outer dimeter” should be changed to “An outer diameter”
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 3, 6, 8, 13, 17, 18, and 20 are objected to because of the following informalities:  
	In regards to claim 1, the term “an outer dimeter” should be changed to “an outer diameter”.
	In regards to claim 3, the term “from the group consisting of” should be changed to “of the group consisting of”.
	In regards to claim 6, the term “the proximal portion to the distal portion” should be changed to “the proximal portion of the tip to the distal portion of the tip”.
	In regards to claim 6, the term “and orifice” should be changed to “an orifice”.
	In regards to claim 8, the term “coploymer” should be changed to “copolymer”.
	In regards to claim 13, the term “the proximal portion to the distal portion” should be changed to “the proximal portion of the tip to the distal portion of the tip”.
	In regards to claim 17, the term “the longitudinal axis” should be changed to “the longitudinal axis of the at least one expandable element”.
	In regards to claim 18, the term “coploymer” should be changed to “copolymer”.
	In regards to claim 20, the term “the fossa ovalis” should be changed to “a fossa ovalis”.
	In regards to claim 20, the term “a cannula surrounding” should be changed to “the cannula surrounding”.
	In regards to claim 20, the term “an outer dimeter” should be changed to “an outer diameter”.
	In regards to claim 20, the term “the lumen of the medical device” should be changed to “the lumen of the elongate body of the medical device”.
.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 20, the claim recites “a first diameter” of the expandable element. The claim previously recites “an outer diameter” of the expandable element. It is unclear whether the two terms refer to the same diameter or to different diameters. 
	In regards to claim 20, the claim recites “the first diameter being substantially the same diameter as the diameter of the cannula”. The claim previously recites “an outer dimeter of the cannula being substantially equal to or lesser than an outer diameter of the expandable element when inflated”, which means that the outer diameter of the expandable element is substantially the same or more than the outer diameter of the cannula. In the event that “the first diameter” of the expandable element and “an outer diameter” of the expandable element are the same diameter, then “the first diameter being substantially the same diameter as the diameter of the 
	In regards to claim 20, the claim recites the limitation "the expanded orifice" in two recitations.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4, 7, and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maisano et al (US 2014/0309675).
	In regards to claim 1, Maisano et al teaches a medical device (Figures 5A-5D, penetration apparatus [34]) comprising: 
an elongate body (catheter [38]) having a proximal portion, a distal portion, and defining a lumen (one or more filling tubes [76]) therethrough
an expandable element (radially-expandable element [74]) being coupled to the distal portion of the elongate body and in fluid communication with the lumen, the expandable element defining a first end and a second end, the second end being proximal to the first end
a cannula (sheath [12]) surrounding at least a portion of the elongate body, the cannula defining a proximal end and a distal end, the distal end of the cannula being disposed proximal and adjacent to the second end of the expandable element 
an outer dimeter of the cannula being substantially equal to or lesser than an outer diameter of the expandable element when inflated (Figures 5B-5D)
	In regards to claim 2, Maisano et al teaches wherein the expandable element is a balloon (balloon [80]).
	In regards to claim 4, Maisano et al teaches wherein the cannula is coaxial with the elongate body (Figures 5A-5D).  
	In regards to claim 7, Maisano et al teaches wherein the distal end of the cannula is substantially co-terminus with the second end of the expandable element (Figure 5A).

	In regards to claim 12, Maisano et al teaches wherein the elongate body further includes a longitudinal axis extending from the proximal portion to the distal portion, the cannula being slidable with respect to the elongate body along the longitudinal axis (Figures 5A-5D).
	In regards to claim 13, Maisano et al teaches a medical device (Figures 5A-5D, penetration apparatus [34]) comprising: 
an elongate body [38] having a proximal portion and a distal portion, the elongate body defining a lumen (catheter lumen [52]) therethrough 
at least one expandable element [74] surrounding the distal portion of the elongate body configured to expand to a first diameter (Figure 5B) and defining a first end and a second end, the first end being opposite the second end 
a cannula [12] disposed around the elongate body and substantially co-terminus with the second end of the expandable element, the cannula having a second diameter that is substantially the same as the first diameter (Figure 5B)
the distal portion of the elongate body further including a tip (distal portion [54]) with a proximal portion, a distal portion, a longitudinal axis extending therethrough, and an aperture (at distal end of distal portion [54]) which is in fluid communication with the lumen, the tip tapering in diameter from the proximal portion to the17Attorney Docket No. 21819D-530U (C00019453.US01) distal portion along the longitudinal axis and being configured to enlarge an orifice created by a puncturing device (Figure 5A)
	In regards to claim 14, Maisano et al teaches wherein the at least one expandable element is at least one balloon [80].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al, as applied to claims 2 and 14 above, and further in view of Kick et al (US 2006/0135962).
	In regards to claim 3, Maisano et al is silent about whether the balloon is constructed from at least one from the group consisting of polyethylene terephthalate, nylon, polyurethane, and latex, as Maisano et al only states that the balloon is a compliant balloon (paragraph [0431]). Kick et al teaches a medical device (Figure 12) wherein a compliant balloon (distal anchor [1200], in this embodiment, is a balloon) is constructed from polyurethane (paragraph [0078]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon, of the device of Maisano et al, to be constructed from polyurethane, as taught by Kick et al, as such is one out of several materials, further including silicone elastomer, latex rubber, or the like, providing the compliant characteristic of the balloon, such as a Foley balloon (paragraph [0078]).
	In regards to claim 15, Maisano et al is silent about whether the balloon is constructed from at least one of the group consisting of polyethylene terephthalate, nylon, polyurethane, and latex, as Maisano et al only states that the balloon is a compliant balloon (paragraph [0431]). Kick et al teaches a medical device (Figure 12) wherein a compliant balloon (distal anchor [1200], in this embodiment, is a balloon) is constructed from polyurethane (paragraph [0078]). It .

Claims 5, 6, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al, as applied to claims 1 and 11 above, and further in view of Wilson et al (US 2010/0022948).
	In regards to claim 5, Maisano et al teaches a tip [54] with an aperture (at distal end of distal portion [54]), the tip being disposed on the distal portion of the elongate body; however, Maisano et al does not teach the aperture in fluid communication with the lumen, as Maisano et al teaches the aperture in fluid communication with a second lumen [52]. Wilson et al teaches a medical device (Figures 14A-14C) comprising an expandable element (expandable device [114]) in fluid communication with a lumen (lumen [97]), and a tip (tip [98a]) with an aperture (at distal end of tip [98a]) in fluid communication with the lumen (Figure 14C). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aperture, of the device of Maisano et al, to be in fluid communication with the lumen, such that there is a single lumen in fluid communication with both the expandable element and the aperture, as taught by Wilson et al, as such will allow for a delivery guide wire to be received in the lumen when the expandable element is expanded by an expanding medium (paragraph [0065]) which will allow for simplification in that only a single 
	In regards to claim 6, in the modified device of Maisano et al and Wilson et al, Maisano et al teaches wherein the tip has a proximal portion, a distal portion, and a longitudinal axis extending therethrough, the tip tapering in diameter from the proximal portion to the distal portion along the longitudinal axis and configured to enlarge and orifice created by a puncturing device (Figure 5A).  
	In regards to claim 8, Maisano et al is silent about whether the elongate body is constructed from a block coploymer. Wilson et al teaches a medical device (Figure 12) wherein an elongate body (shaft [96]) is constructed from a block coploymer (polyether block amide) (paragraph [0056]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate body, of the device of Maisano et al, to be constructed from a block coploymer, as taught by Wilson et al, as such is one from one or more suitable polymers such as, but not limited to, a polyether block amide, for forming the elongate body allowing for the elongate body to have different stiffness or hardness to produce a desired overall curvature (paragraph [0056]).
	In regards to claim 18, Maisano et al is silent about whether the elongate body is constructed from a block coploymer. Wilson et al teaches a medical device (Figure 12) wherein an elongate body [96] is constructed from a block coploymer (polyether block amide) (paragraph [0056]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate body, of the device of Maisano et al, to be constructed from a block coploymer, as taught by Wilson et al, as such is one from one or more suitable polymers such as, but not limited to, a polyether block amide, for .

Claims 9, 10, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al, as applied to claims 1, 13, and 11 above.
	In regards to claim 9, Maisano et al is silent about whether the outer diameter of the cannula and the outer diameter of the expandable element are at least 8.5 millimeters. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer diameter of the cannula and the outer diameter of the expandable element, of the device of Maisano et al, to be at least 8.5 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Maisano et al would not operate differently with the claimed outer diameter of the cannula and the claimed outer diameter of the expandable element. Further, Applicant places no criticality on the range claimed for the outer diameter of the cannula and the outer diameter of the expandable element.
	In regards to claim 10, Maisano et al is silent about whether the outer diameter of the cannula and the outer diameter of the expandable element are less than 8.5 millimeters. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer diameter of the cannula and the outer diameter Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Maisano et al would not operate differently with the claimed outer diameter of the cannula and the claimed outer diameter of the expandable element. Further, Applicant places no criticality on the range claimed for the outer diameter of the cannula and the outer diameter of the expandable element.
	In regards to claim 16, Maisano et al is silent about whether the first diameter and the second diameter are at least 8.5 millimeters. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first diameter and the second diameter, of the device of Maisano et al, to be at least 8.5 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Maisano et al would not operate differently with the claimed first diameter and the claimed second diameter. Further, Applicant places no criticality on the range claimed for the first diameter and the second diameter.
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Maisano et al would not operate differently with the claimed length of the at least one expandable element. Further, Applicant places no criticality on the range claimed for the length of the at least one expandable element.
	In regards to claim 19, Maisano et al is silent about whether the lumen has a diameter of between .010 inches and .060 inches. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lumen, of the device of Maisano et al, to have a diameter of between .010 inches and .060 inches, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Maisano et al would not operate differently with the claimed diameter of the lumen. Further, Applicant places no criticality on the range claimed for the diameter of the lumen.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maisano et al, and further in view of Wilson et al and Khairkhahan et al (US 2002/0169377).
	In regards to claim 20, Maisano et al teaches a method for delivering a cannula [12], comprising:
positioning a medical device [34] proximate the fossa ovalis (fossa ovalis [18]) of a patient's heart (Figure 5B), the medical device including: 
an elongate body [38] having a proximal portion, a distal portion, and defining a lumen [76] therethrough 
an expandable element [74] being coupled to the distal portion of the elongate body and in fluid communication with the lumen, the expandable element defining a first end and a second end, the second end being proximal to the first end  18Attorney Docket No. 21819D-530U (C00019453.US01) 
a cannula [12] surrounding at least a portion of the elongate body, the cannula defining a proximal end and a distal end, the distal end of the cannula being disposed proximal and adjacent to the second end of the expandable element 
an outer dimeter of the cannula being substantially equal to or lesser than an outer diameter of the expandable element when inflated (Figures 5B-5D)
the distal portion of the elongate body further including a tip [54]
advancing a puncturing device (puncturing element [32]) through the medical device (paragraph [0438]: Puncturing element 32 is then slid from the distal portion of the catheter)
puncturing the fossa ovalis with the puncturing device to create an orifice (paragraph [0438]: Puncturing element 32 is then slid… through the fossa ovalis, at the puncture site)
withdrawing the puncturing device (paragraph [0465]: Typically, following the puncturing of the fossa ovalis, puncturing element 32 is withdrawn)
inserting the tip into the orifice (paragraph [0465]: catheter 38 may be passed through the puncture) 
advancing the medical device through the orifice (paragraph [0465]: catheter 38 may be passed through the puncture)
expanding the expandable element to a first diameter, the first diameter being substantially the same diameter as the diameter of the cannula (Figure 5B)(paragraph [0430]: The radially-expandable element is typically radially expanded by being filled with a fluid, e.g., saline water, via one or more filling tubes 76 running through catheter 38.)
Maisano et al does not teach advancing the puncturing device through the lumen of the medical device, as Maisano et al teaches advancing the puncturing device through a second lumen [52] of the medical device. And Maisano et al does not teach withdrawing the puncturing device through the lumen, as Maisano et al teaches withdrawing the puncturing device through the second lumen [52]. Wilson et al teaches a method, comprising an expandable element [114] in fluid communication with a lumen [97], and a device (delivery guide wire [30]) in the lumen. It would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783